PER CURIAM.
This matter is before the Court on Conditional Guilty Plea for Consent Judgment to violations of article XI, Rule 11.02(4), et seq., of the Integration Rule of The Florida Bar and the Bylaws pertaining thereto and Disciplinary Rule 5-104(A) of the Code of Professional Responsibility. We approve the Petition and hereby reprimand respondent, Thomas W. Kenworthy, for these violations. The publication of this order in Southern Reporter shall serve as respondent’s public reprimand.
Costs in the amount of $607.00 are hereby taxed against the respondent.
It is so ordered.
ADKINS, A.C.J., and BOYD, OVERTON, McDonald and SHAW, JJ., concur.